WALKER, J.
Putting aside minor matters of controversy, we find that the primary question for determination here is the validity of the union between the Cumberland Presbyterian Church and the Presbyterian Church U. S. A., by which the former was merged in and became a part of the latter. The validity of this union has been upheld by this court in the case of Hayes v. Manning, decided at this term and reported at page 1 of this Report, and for the reasons therein stated we affirm the judgment in the case at bar; and it is so ordered.
Lamm, G. J., and Woodson, Laris, and Brown, JJ., concur; Rotó, J., concurs in result; Graves, J., dissents.